Citation Nr: 0838798	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-29 231	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
In Pittsburgh, Pennsylvania


        ISSUE

Entitlement to an effective date earlier than July 31, 2005 
for the award of nonservice-connected pension with aid and 
attendance benefits.


REPRESENTATION

Appellant represented by:		Patricia A. Pacifico, Attorney





FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1943 to March 1946.  

2.  On October 29, 2008, the RO notified the Board that the 
appellant died in August 2008.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2008).




ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

